DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1/05/2022 has been entered.  Applicant’s amendment and corresponding arguments, see Pages 08-14, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection of the claims have been withdrawn.  Applicant’s amendment to the Claims have further overcome each and every objection set forth in the non-Final Office Action previously mailed 10/05/2021.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 11 are allowable for requiring in a method:
“…forming a geopolymer composition comprised of an aluminosilicate source and an alkali activator, wherein the geopolymer composition has a fluid consistency and a shear thinning index of greater than 1.05; 
transferring…into a tubular mold; 
rotating…to shear and distribute the composition onto the inner wall…the geopolymer composition reaches non-flowable consistency; and curing…to form geopolymer tubes.”
	The closest prior art of record, Johnson (US 2007/0125272 A1), discloses forming a geopolymer composition comprised of an aluminosilicate source and an alkali activator involves the formulation of the geopolymers using…aluminosilicate binder, metal silicate and metal hydroxide), wherein the geopolymer composition has a fluid consistency (paragraph 0033, quantity of fluid has to be varied to obtain acceptable rheological properties).  The geopolymer composition is transferred into a tubular mold (paragraph 0056 of Johnson, casting process for preparation of pipes…within a mold) and rotated within the mold to shear and distribute the composition onto the inner wall of the mold until the geopolymer composition reaches non-flowable consistency (paragraph 0056 of Johnson, compaction step…using techniques such as centrifugal compaction) and thereafter is cured to form geopolymer tubes (paragraph 0056 of Johnson, the cast geopolymer will…be subject to steam curing).  However, while Johnson discloses the quantity of fluid needs to be varied to obtain acceptable rheological properties, Johnson does not teach of suggest the geopolymer composition having a shearing thinning index greater than 1.05.
	Another prior art, Romagnoli "Rheology of geopolymer by DOE approach" 2012, was referenced for characterizing the rheological properties of geopolymer compositions comprising an aluminosilicate source and an alkali activator (Abstract, metakaolin-based geopolymer suspensions activated by NaOH).  The effect of solid/liquid content, temperature and cure time (Table 1) on the geopolymer compositions was evaluated and it was determined solid/liquid content as the main influence to viscosity and shear behavior (Table 3; Section 3.2, values of n<1 indicate a shear thinning flow; it increases with solid percentage and vice versa with the temperature).
	Applicant argues, see Pages 7-9, Johnson relates to using a geopolymer concrete having a no-slump consistency rather than a composition having a specific fluid consistency.  Applicant 
	With regards to Romagnoli, Applicant acknowledges, see Pages 9-10, the geopolymer composition has a fluid content similar to that of the present invention; however, asserts Romagnoli merely teaches the rheological behavior of geopolymers and does not alone related to making geopolymer parts with the specific shearing thinning property as claimed above; Examiner agrees.  As noted above, Johnson relates to using a geopolymer concrete having a no-slump consistency and not a fluid consistency as defined in the current Specification.  Hence, one of ordinary skill in the art would not look to Romagnoli to cure the deficiencies of Johnson; doing so would amount to improper hindsight for the specific reasons disclosed by the present invention.
	With regards to the geopolymer composition of the present invention having a shearing thinning index greater than 1.05, Applicant points to the examples of the present invention (Comparative Examples A to F), wherein the viscosities of geopolymer compositions with a no-
Claims 2-9 and 12-20 are allowable at least for depending on claims 1 and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715